The plaintiff contended that the transfer by J. C. Williams to R. T. Williams of his interest in the estate of G. T. Williams was fraudulent, and was a scheme to defeat the plaintiff's claim and judgment against J. C. Williams. "While fraud may not be presumed, yet being in itself subtle, slight circumstances may be sufficient to carry conviction of its existence. Civil Code (1910), § 4626 [Code of 1933, § 37-706]. A conveyance made with the intention of hindering, delaying, or *Page 60 
defrauding creditors is void as against creditors. § 3224, par. 2 [Code of 1933, § 28-201 (2)]. If the transaction is bona fide and on a valuable consideration, and the party taking has no notice or ground for reasonable suspicion of the intention to hinder, delay, or defraud creditors, the conveyance is valid. The converse of the proposition is true, that if the party taking has notice of the intention of the maker to hinder, delay, or defraud his creditors, or has ground for reasonable suspicion of such intention, the conveyance is void as against the creditors of the maker. . . A deed is void as to creditors, though the grantor is not insolvent at the time of making it, if his purpose is to hinder, delay, or defraud his creditors. [Citing.] It has also been held by this court that if the deed was made with intent to hinder, delay, or defraud the creditors of the grantor, or any one of them, and this fact was known to the grantee, or the grantee had reasonable ground to suspect that such was the intention of the grantor, the deed would be void as to creditors, even though it was given on a valuable consideration. Conley v.Buck, 100 Ga. 187 (2), 205 (28 S.E. 97); Peck v. Land,2 Ga. 1 (3) (46 Am. D. 368). A sale of land by a debtor in the face of a pending lawsuit against him is a circumstance which the jury may consider on the trial of the issue as to whether the sale was fraudulent against his creditors." (Citing.) McLendon
v. Reynolds Grocery Co., 160 Ga. 763, 765 (129 S.E. 65). Also see Gunn v. Chapman, 166 Ga. 279 (142 S.E. 873).
But the plaintiff in error contends that the verdict in favor of the traverse to the answers of the defendants to the garnishment is without evidence to support it. Let us look to the evidence. The plaintiff introduced in evidence the verdict and judgment obtained in the city court of Carrollton in favor of Roosevelt Baber against J. C. Williams for $500 and interest; the original affidavit and bond for garnishment, together with entry of service; the bond given to dissolve the garnishment, signed by J. C. Williams; a check payable to J. C. Williams for $1200, dated March 22, 1937, signed by O. W. Roberts Jr. and R. T. Williams, as administrators of the estate of G. T. Williams; a certified copy of the original suit in Cleburne County, Alabama, which was filed on August 12, 1936, and on which judgment was rendered on November 4, 1936. The defendant introduced in evidence a transfer or assignment *Page 61 
from J. C. Williams to R. T. Williams, as follows: "Temple, Georgia, August 27, 1936. For and in consideration of the sum of fifteen hundred dollars ($1500) in hand paid, I hereby sell, convey, and deliver to R. T. Williams my entire interest both real and personal in the estate of G. T. Williams. The said estate consisting of lands, notes, and accounts, and now being administered on by R. T. Williams and J. W. Stone. Witness my hand and seal, this Aug. 27, 1936. [Signed] J. C. Williams (Seal). [Witnessed by] Robert T. Hixon, C. N. P. (Seal). Witness: 11/14/36, Mary B. Rooks, T. J. H. Robertson, Clerk (Seal)."
O. W. Roberts testified for the defendant as follows: "I made this check for $1200 payable to J. C. Williams. Mr. J. C. Williams and Mr. R. T. Williams came to my office on this day, March 22, 1937, for their distributive share of G. T. Williams's estate. R. T. Williams produced the contract that has been introduced, which was the first time I had seen the contract, and I said the return would show eleven distributive shares, eleven equal parts, the estate was divided into eleven equal parts and I wanted my records to show that each of the eleven received their distributive shares, and what they did with it was not any concern of mine. I was not passing on the contract, but I made the check to J. C. Williams, and upon his request wrote the indorsement on the back in compliance with the contract which was signed by J. C. Williams and then and there turned over to R. T. Williams. As to Mr. Williams's distributive share of the estate of G. T. Williams, the amount of $1200, this is right; yes, I made the check. I believe your garnishment was in February, and the distribution was made in March. I knew nothing of the contract between J. C. Williams and R. T. Williams, never saw it before, saw it the first time the day they brought it up there and presented it to me in the office. I had nothing to do with it and never saw it before."
J. C. Williams and R. t. Williams were brothers and were heirs of the estate of G. T. Williams, deceased. It appears from the evidence that the transfer by J. C. Williams of his interest in the G. T. Williams estate to R. T. Williams was made after the suit of Baber against J. C. Williams was filed in Alabama, and this transfer was witnessed and recorded in Carroll County, Georgia, after judgment was obtained by Baber against Williams on the suit in Alabama. The check for $1200 for the distributive share of *Page 62 
J. C. Williams in the G. T. Williams estate was made by R. T. Williams and O. W. Roberts Jr., administrators of said estate, to J. C. Williams more than a month after these administrators had been served with the garnishment. However, O. W. Roberts Jr. testified that J. C. and R. T. Williams took the above-mentioned transfer to him when they went for their distributive share on March 22, 1937, and this was the first time that he had ever seen or heard of it; that he wanted his records to show that each of the heirs received his share and he wrote the check to J. C. Williams, and, at his request, wrote the indorsement on the back which was signed by J. C. Williams, and then and there turned it over to R. T. Williams. The facts that the transfer in question was made while the suit of Baber against J. C. Williams was pending and that this transfer was made between near relatives, brothers, are circumstances which the jury could consider, and from which they might infer that the transfer was fraudulent against the creditors of J. C. Williams. Virginia-CarolinaChemical Co. v. Hollis, 23 Ga. App. 634 (99 S.E. 154);McLendon v. Reynolds Grocery Co., supra. Under the law and the evidence, I am of the opinion that the jury was authorized to find in favor of the traverse of the answers to the garnishment. I think the judgment should be affirmed.